DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to remarks filed on 1/10/2022. Claims 1-20 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered but are not deemed to be persuasive.

	On pages 11-12 of the remarks, applicant contends that the cited prior arts do not disclose a “multi-step scan procedure as claimed”, with respect to independent claims 1, 10, and 15. In response, it is first noted that a “multi-step scan procedure” not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, it is noted that the independent claims recite “defect scan”, “first scan”, and “second scan”. However, the claims are not explicitly clear as to whether each of these recited scans are individual scans, or whether these scans are considered as multiple steps under one scan procedure. This is also not clarified in the remarks filed. The remarks simply cite portions that highlights certain claim limitations of the rejection of claim 1, along with sections of the prior art mapped to these limitations in the Non-Final Rejection, to allege that “The rejections provided merely ignore the claim elements and the claims as a whole, while citing to wholly irrelevant passages from the references.” (Remarks, page 12). However, the remarks fail to distinguish between the specific portions of the prior art cited for the corresponding claim limitations highlighted, and does not explain which claim element/feature the applicant considers as different or not disclosed, with respect to the cited prior art. 

Considering the statements made in the remarks, it appears that applicant has a different interpretation from examiner’s interpretation of the claim language and cited prior art Gonzalez. Independent claim 1, and similarly claims 10 and 15, recites performing one defect scan to identify bad storage locations in a memory. The claim also recites that the one defect scan includes two scans: a first scan and a second scan. However, the claim does not clarify that the kind of scans carried out by the first scan and second scan. If the claim recited that both the first scan and second scan were defect scans, then it would be unclear how one defect scan can include two different scans, namely first scan and second scan. Accordingly, it is interpreted that the first scan is to access the memory arrays for encountering a first defect, and the second scan is to access the memory for encountering a second defect, with respect to the disclosure of Gonzalez. As provided in pages 5-6 of the Non-Final Rejection, Gonzalez discloses in Fig 6 par. [0050] of encountering a first defect in the array, and in Fig 7 par. [0051] par. [0051] discloses encountering a second defect in the array and how it is responded to, after encountering the first defect. In view of examiner’s interpretation of the claim language and the cited prior art, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (20090292944, pub. Nov. 26, 2009), hereinafter “Gonzalez”, in view of Radke (20090132889, pub. May 21, 2009), hereinafter “Radke”.

Regarding independent claim 1, Gonzalez discloses:
An apparatus comprising (see Gonzalez, Fig 1-3): 
a memory including a storage element having a plurality of planes, each plane including a plurality of individual storage blocks (see Gonzalez, par. [0028]: a nonvolatile memory array or plurality of arrays 103, 203, 303, and see Fig 4a, par. [0031]: a memory chip can be formatted into groups of units of erase (or blocks), where the blocks are arranged according to physical planes and logical zones); 
a controller configured to (see Gonzalez, par. [0028]: controller 104, 204, 304): 
access the memory via a multi-plane block data storage configuration, a multi-plane block including a selected grouping of individual storage blocks from multiple planes of the plurality of planes, accessing the memory using the multi-plane blocks allowing individual storage blocks from the multi-plane block to be accessed in parallel (see Gonzalez, Fig 4a, par. [0033]: in a memory system having a number of semi-autonomous arrays that can be written, read, or both, concurrently, blocks from different arrays are grouped into "metablock" structures and the controller will form logical blocks of data into corresponding logical metablocks, allowing for the multiple blocks to be operated upon at the same time.  A metablock can be formed from planes with a single memory chip); 
access the memory via a single-plane block data storage configuration, a single-plane block including an individual storage block from a single plane of the plurality of planes (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1); 
perform a defect scan to identify bad storage locations of the memory (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered.  The new defect is located in MB1 at the physical block labeled "A", located at block 1 on plane 2), including: 
perform a first scan on a selected multi-plane block by accessing the individual storage blocks within the multi-plane block in parallel (see Gonzalez, par. [0038]: A metablock extends across multiple planes and typically includes one block from each of these planes, as shown by the arrows in each of the sets of connected arrows shown in FIGS. 5-10, and see par. [0044]: using metablocks increases the parallelism of the memory system by allowing for more blocks to be processed at one time in parallel, and see par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered.  The new defect is located in MB1 at the physical block labeled "A", located at block 1 on plane 2); 
when the scan indicates a failure in the multi-plane block, perform a second scan on the individual storage blocks of the multi-plane block as single-plane blocks (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1. When a physical block failure is encountered, a spare physical block is linked into the metablock to take the place of the failed physical block); and …

Gonzalez discloses a defect map which shows a bad block in a plane marked with an "X", where the physical block number (PBN) of the spare PBN will replace the PBN of the block that failed (Fig 12, par. [0061]). Gonzalez does not specifically disclose:
… add individual storage blocks that fail the second scan to a bad block list.

However, Radke discloses:
… add individual storage blocks that fail the second scan to a bad block list (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Gonzalez and Radke are analogous arts, because they are about memory circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gonzalez, with the feature of a bad block table data as disclosed by Radke, with the motivation to postpone the retirement of a block and increase the service life of a memory device, as disclosed by Radke in par. [0039].

Regarding claim 2, the combination of Gonzalez and Radke further discloses:
the controller configured to perform the first scan including: 
erase, in parallel, the individual storage blocks from the selected multi-plane block (see Gonzalez, par. [0033]: by allowing a group of (logically) sequential sectors spans over multiple physical blocks that can be read/programmed/erased in parallel, then this group can be read/programmed/erased concurrently); and 
determine the scan indicates the failure when an error is encountered during the erase (see Gonzalez, par. [0031]: when a defect is detected in one of the units of erase contained in one of the N zones, a spare can be found by remapping the defective unit of erase to one of the spare units of erase that are available).

Regarding claim 3, the combination of Gonzalez and Radke further discloses the controller configured to perform the first scan including: 
program, in parallel, the individual storage blocks from the selected multi-plane block (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); and 
determine the scan indicates the failure when an error is encountered during the program (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Regarding claim 4, the combination of Gonzalez and Radke further discloses:
the controller configured to perform the first scan including: 
read, in parallel, the individual storage blocks from the selected multi-plane block (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); and 
determine the scan indicates the failure when an error is encountered during the read (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Regarding claim 5, the combination of Gonzalez and Radke further discloses:
the controller configured to perform the first scan including: 
perform a code rate test to determine a selected error correction code rate to apply (see Radke, Fig 4, par. [0039]: The process determines 420 whether there has been an indication of a marginal condition at the code rate being used for a particular block.  A marginal condition can be indicated by an increase in the number of bits being corrected by block ECC.  When, for example, block ECC indicates that it is within one bit of not being able to correct further errors, the page and/or block can be considered to be degraded and flagged for increased redundancy via less puncturing.  This can postpone the retirement of a block and increase the service life of the memory device 100), including: 
read the selected multi-plane block using a first error correction code (ECC) scheme (see Radke, par. [0040]: a memory device 100 (FIG. 1) can be initially configured during production to operate with a relatively high code rate, e.g., 4/5.  As the memory device 100 wears out, the code rate can be decreased such that the memory device 100 retains reliability.  It should be noted that this block ECC decoding is being performed during a read operation.  In one embodiment, a block is read and block ECCs for the pages of the block are checked before the block is erased); and 
when the read using the first ECC scheme fails, read the selected multi- plane block using a second ECC scheme, the second ECC scheme being stronger than the first ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data.  For example, the code rate can be adjusted from 2/3 to ½).

Regarding claim 6, the combination of Gonzalez and Radke further discloses:
the controller configured to perform the code rate test further including: 
when the read using the first ECC scheme fails, read, in parallel, the individual blocks of the selected multi-plane block using the second ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data, and see Gonzalez, par. [0044]: using metablocks increases the parallelism of the memory system by allowing for more blocks to be processed at one time in parallel, and see par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered.  The new defect is located in MB1 at the physical block labeled "A", located at block 1 on plane 2); 
perform the second scan on the individual storage blocks of the multi-plane block as single-plane blocks using the second ECC scheme when the read in parallel using the second ECC scheme fails (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1. When a physical block failure is encountered, a spare physical block is linked into the metablock to take the place of the failed physical block); and 
add individual storage blocks that fail the second scan using the second ECC scheme to the bad block list (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Regarding claim 7, the combination of Gonzalez and Radke further discloses:
the controller configured to perform the code rate test further including: 
when the read using the first ECC scheme fails, read the selected multi-plane block using a third ECC scheme, the third ECC scheme being stronger than the first ECC scheme but weaker than the second ECC scheme (see Radke, Fig 3, par. [0030]: In a first example at the top, the data stream is convolutionally encoded using code rate of 1/2 and stored without puncturing. In a second example in the middle, the data stream is convolutionally encoded using a code rate of 1/2 and punctured to attain a code rate of 2/3.  In a third example at the bottom, the data stream is convolutionally encoded using code rate of 1/2, and punctured to attain a code rate of 4/5); and 
when the read using the third ECC scheme fails, read the selected multi-plane block using the second ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data).

Regarding claim 9, the combination of Gonzalez and Radke further discloses the defect scan is performed on all individual storage blocks of the memory that are not included on the bad block list (see Gonzalez, par. [0047]: FIG. 5 shows a portion of a memory array in which no defects exist, and see par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Independent claim 10 is the method claim corresponding to claim 1 and hence rejected according to the same reasons given above for claim 1.

Regarding claim 11, the combination of Gonzalez and Radke further discloses:
performing the first scan includes: 
erasing, in parallel, the individual storage blocks from the selected multi-plane block (see Gonzalez, par. [0033]: by allowing a group of (logically) sequential sectors spans over multiple physical blocks that can be read/programmed/erased in parallel, then this group can be read/programmed/erased concurrently); 
determining the scan indicates the failure when an error is encountered during the erase (see Gonzalez, par. [0031]: when a defect is detected in one of the units of erase contained in one of the N zones, a spare can be found by remapping the defective unit of erase to one of the spare units of erase that are available)); 
programing, in parallel, the individual storage blocks from the selected multi- plane block (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); and 
determining the scan indicates the failure when an error is encountered during the program (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Regarding claim 12, the combination of Gonzalez and Radke further discloses:
performing the first scan includes performing a code rate test to determine a selected error correction code rate to apply (see Radke, Fig 4, par. [0039]: The process determines 420 whether there has been an indication of a marginal condition at the code rate being used for a particular block.  A marginal condition can be indicated by an increase in the number of bits being corrected by block ECC.  When, for example, block ECC indicates that it is within one bit of not being able to correct further errors, the page and/or block can be considered to be degraded and flagged for increased redundancy via less puncturing.  This can postpone the retirement of a block and increase the service life of the memory device 100), including: 
reading the selected multi-plane block using a first error correction code (ECC) scheme (see Radke, par. [0040]: a memory device 100 (FIG. 1) can be initially configured during production to operate with a relatively high code rate, e.g., 4/5.  As the memory device 100 wears out, the code rate can be decreased such that the memory device 100 retains reliability.  It should be noted that this block ECC decoding is being performed during a read operation.  In one embodiment, a block is read and block ECCs for the pages of the block are checked before the block is erased); and 
when the read using the first ECC scheme fails, reading the selected multi-plane block using a second ECC scheme, the second ECC scheme being stronger than the first ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data.  For example, the code rate can be adjusted from 2/3 to ½).

Regarding claim 13, the combination of Gonzalez and Radke further discloses:
performing the code rate test further includes: 
reading, in parallel, the individual blocks of the selected multi-plane block using the second ECC scheme when the read using the first ECC scheme fails (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); 
performing the second scan on the individual storage blocks of the multi-plane block as single-plane blocks using the second ECC scheme when the read in parallel using the second ECC scheme fails (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1. When a physical block failure is encountered, a spare physical block is linked into the metablock to take the place of the failed physical block); and 
adding individual storage blocks that fail the second scan using the second ECC scheme to the bad block list (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Regarding claim 14, the combination of Gonzalez and Radke further discloses:
performing the code rate test further includes: 
when the read using the first ECC scheme fails, reading the selected multi-plane block using a third ECC scheme, the third ECC scheme being stronger than the first ECC scheme but weaker than the second ECC scheme (see Radke, Fig 3, par. [0030]: In a first example at the top, the data stream is convolutionally encoded using code rate of 1/2 and stored without puncturing. In a second example in the middle, the data stream is convolutionally encoded using a code rate of 1/2 and punctured to attain a code rate of 2/3.  In a third example at the bottom, the data stream is convolutionally encoded using code rate of 1/2, and punctured to attain a code rate of 4/5); 
when the read using the third ECC scheme fails, reading the selected multi-plane block using the second ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data); and 
determining the scan indicates the failure when an error is encountered while reading the selected multi-plane block using the second ECC scheme (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Regarding independent claim 15, Gonzalez discloses:
A memory device storing instructions that (see Gonzalez, Fig 1-3), when executed, cause a processor to perform a method comprising (see Gonzalez, par. [0032]: the memory system controller groups logical sectors (as defined by the host) into logical blocks that correspond in size to the physical structure of a block, which is the physical unit of erase for a flash type memory.  The controller can then maintain the relation of the physical structures to the logical constructs, for instance in the form of a Sector Address Table (SAT), and update this correspondence as the logical to physical relation changes): 
performing a defect scan to identify bad storage locations of a memory … having a plurality of planes, each plane including a plurality of individual storage blocks (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered.  The new defect is located in MB1 at the physical block labeled "A", located at block 1 on plane 2), the defect scan including: 
performing a first scan on a selected multi-plane block by accessing individual storage blocks of the multi-plane block in parallel, a multi-plane block including a selected group of individual storage blocks from multiple planes of the plurality of planes (see Gonzalez, par. [0038]: A metablock extends across multiple planes and typically includes one block from each of these planes, as shown by the arrows in each of the sets of connected arrows shown in FIGS. 5-10, and see par. [0044]: using metablocks increases the parallelism of the memory system by allowing for more blocks to be processed at one time in parallel, and see par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered.  The new defect is located in MB1 at the physical block labeled "A", located at block 1 on plane 2); 
when the scan indicates a failure in the multi-plane block, performing a second scan on the individual storage blocks of the multi-plane block as single- plane blocks, a single-plane block including an individual storage block from a single planes of the plurality of planes (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1. When a physical block failure is encountered, a spare physical block is linked into the metablock to take the place of the failed physical block); and …

Gonzalez discloses a defect map which shows a bad block in a plane marked with an "X", where the physical block number (PBN) of the spare PBN will replace the PBN of the block that failed (Fig 12, par. [0061]). Gonzalez also discloses in par. [0073] that when metablocks are being linked during an initial formatting process, some physical blocks near the beginning of block address space, or near chip or die boundaries, cannot be linked into standard metablocks. Gonzalez does not specifically disclose:
memory including a solid state die, and adding individual storage blocks that fail the second scan to a bad block list.

However, Radke discloses:
memory including a solid state die (see Radke, par. [0015]: Data is stored in a non-volatile solid state memory device according to a rate-compatible code) … add individual storage blocks that fail the second scan to a bad block list (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Gonzalez and Radke are analogous arts, because they are about memory circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gonzalez, with the features of a solid state memory and bad block table data as disclosed by Radke, with the motivation to postpone the retirement of a block and increase the service life of a memory device, as disclosed by Radke in par. [0039].

Regarding claim 16, the combination of Gonzalez and Radke further discloses:
performing the first scan includes: 
erasing, in parallel, the individual storage blocks from the selected multi-plane block (see Gonzalez, par. [0033]: by allowing a group of (logically) sequential sectors spans over multiple physical blocks that can be read/programmed/erased in parallel, then this group can be read/programmed/erased concurrently); 
determining the scan indicates the failure when an error is encountered during the erase (see Gonzalez, par. [0031]: when a defect is detected in one of the units of erase contained in one of the N zones, a spare can be found by remapping the defective unit of erase to one of the spare units of erase that are available)); 
programing, in parallel, the individual storage blocks from the selected multi- plane block (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); and 
determining the scan indicates the failure when an error is encountered during the program (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Regarding claim 17, the combination of Gonzalez and Radke further discloses:
performing the first scan includes performing a code rate test to determine a selected error correction code rate to apply (see Radke, Fig 4, par. [0039]: The process determines 420 whether there has been an indication of a marginal condition at the code rate being used for a particular block.  A marginal condition can be indicated by an increase in the number of bits being corrected by block ECC.  When, for example, block ECC indicates that it is within one bit of not being able to correct further errors, the page and/or block can be considered to be degraded and flagged for increased redundancy via less puncturing.  This can postpone the retirement of a block and increase the service life of the memory device 100), including: 
reading the selected multi-plane block using a first error correction code (ECC) scheme (see Radke, par. [0040]: a memory device 100 (FIG. 1) can be initially configured during production to operate with a relatively high code rate, e.g., 4/5.  As the memory device 100 wears out, the code rate can be decreased such that the memory device 100 retains reliability.  It should be noted that this block ECC decoding is being performed during a read operation.  In one embodiment, a block is read and block ECCs for the pages of the block are checked before the block is erased); and 
when the read using the first ECC scheme fails, reading the selected multi-plane block using a second ECC scheme, the second ECC scheme being stronger than the first ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data.  For example, the code rate can be adjusted from 2/3 to ½).

Regarding claim 18, the combination of Gonzalez and Radke further discloses:
performing the code rate test further includes: 
reading, in parallel, the individual blocks of the selected multi-plane block using the second ECC scheme when the read using the first ECC scheme fails (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); 
performing the second scan on the individual storage blocks of the multi-plane block as single-plane blocks using the second ECC scheme when the read in parallel using the second ECC scheme fails (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1. When a physical block failure is encountered, a spare physical block is linked into the metablock to take the place of the failed physical block); and 
adding individual storage blocks that fail the second scan using the second ECC scheme to the bad block list (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Regarding claim 19, the combination of Gonzalez and Radke further discloses:
performing the code rate test further includes: 
when the read using the first ECC scheme fails, reading the selected multi-plane block using a third ECC scheme, the third ECC scheme being stronger than the first ECC scheme but weaker than the second ECC scheme (see Radke, Fig 3, par. [0030]: In a first example at the top, the data stream is convolutionally encoded using code rate of 1/2 and stored without puncturing. In a second example in the middle, the data stream is convolutionally encoded using a code rate of 1/2 and punctured to attain a code rate of 2/3.  In a third example at the bottom, the data stream is convolutionally encoded using code rate of 1/2, and punctured to attain a code rate of 4/5); 
when the read using the third ECC scheme fails, reading the selected multi-plane block using the second ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data); and 
determining the scan indicates the failure when an error is encountered while reading the selected multi-plane block using the second ECC scheme (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Regarding claim 20, the combination of Gonzalez and Radke further discloses the instructions causing a processor to perform a method further comprising: 
performing the defect scan on all individual storage blocks of the memory that are not included on the bad block list (see Gonzalez, par. [0047]: FIG. 5 shows a portion of a memory array in which no defects exist, and see par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (20090292944, pub. Nov. 26, 2009), in view of Radke (20090132889, pub. May 21, 2009), and further in view of d’Abreu et al. (20150026528, filed Jul. 16, 2013), hereinafter “d’Abreu”.

Regarding claim 8, the combination of Gonzalez and Radke discloses all the claimed limitations as set forth in the rejection of claim 7 above.

The combination of Gonzalez and Radke further discloses:
the apparatus includes a solid state drive (see Radke, par. [0015]: Data is stored in a non-volatile solid state memory device according to a rate-compatible code); 
the memory includes a nonvolatile solid state memory (see Radke, par. [0015]: Data is stored in a non-volatile solid state memory device according to a rate-compatible code); 
the storage element includes a data storage circuit die (see Radke, par. [0015]: Data is stored in a non-volatile solid state memory device according to a rate-compatible code, and see Gonzalez, par. [0073]: When metablocks are being linked during an initial formatting process, some physical blocks near the beginning of block address space, or near chip or die boundaries, cannot be linked into standard metablocks); and …

The combination of Gonzalez and Radke does not disclose:
… the defect scan includes a manufacturer self-test performed prior to shipping the solid state drive.

However, d’Abreu discloses:
… the defect scan includes a manufacturer self-test performed prior to shipping the solid state drive (see d’Abreu, par. [0004]: the system may support self-test at the product level when the NAND die and controller are packaged together, and see par. [0002]: NAND memory can be adopted as a solid state disk embedded in a host device).

Gonzalez, Radke, and d’Abreu are analogous arts, because they are about memory circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gonzalez, with the feature of d’Abreu as described above, with the motivation of improved testing, as disclosed by d’Abreu in par. [0004].




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111